Citation Nr: 1538138	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel





INTRODUCTION

The Veteran served on active duty from May 1942 to May 1945.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  I

The issue of entitlement to a rating in excess of 20 percent for bilateral hearing loss has been raised by the record, but has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

In April 2012, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss.  In the April 2012 decision, the Board found that, during the pendency of the appeal with respect to this increased rating claim, a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) had been reasonably raised and was within the Board's jurisdiction to review.  See Rice v; Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The Board remanded the TDIU claim to the RO for development and adjudication.  Subsequently, the RO denied the TDIU claim in a December 2014 supplemental statement of the case, and then remitted the claim to the Board for further appellate review.  Since the April 2012 Board denial of the Veteran's claim of entitlement to a rating in excess of 20 percent bilateral hearing loss, the Veteran has neither appealed that decision nor specifically submitted a new claim.

However, in August 2015, the Veteran's representative submitted a brief demonstrating a mistaken belief that the issue of entitlement to a rating in excess of 20 percent for bilateral hearing loss is still pending before VA.  Therein, the representative asserts that the most recent VA examination assessing the severity of the Veteran's bilateral hearing loss occurred more than four years ago and, thus, the evidence of record is "stale."  The Board accepts this assertion as an implicit claim that the Veteran's service-connected bilateral hearing loss has worsened since the VA examination and since the April 2012 denial.  The Board also accepts this as an informal claim of entitlement to an increased rating for bilateral hearing loss.  Given that a claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider it herein.  As such, herein, the Board has referred this claim to the RO for the appropriate action.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricable intertwined with the referred increased rating claim and, thus, a remand of the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must undertake the appropriate action with respect the referred claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph, above, the claim of TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the
Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherouslcy v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

